-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on March 30, 2020.
Claims 1-20 are currently pending and have been examined. 
Claims 1, 5, 8, 13, and 16 have been amended.
This action is made FINAL in response to the Applicant Arguments/Remarks received on February 24, 2022.	
Response to Amendment
With respect to Applicant’s remarks filed on February 24, 2022; Applicant's Arguments/Remarks Made have been fully considered and were not fully persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the drawing objections of Figures 9A, 9B, 10, and 11, Applicant’s amended drawings have been fully considered and are persuasive. The objections to the drawings have been withdrawn.
With respect to the claim rejection of claims 5 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Applicant’s amendments have been fully considered and are persuasive. The rejections of claims 5 and 13 have been withdrawn. 
With respect to the claim rejections of claims 1-20 under 35 U.S.C. § 103, applicant has amended the independent claims and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the Final Office Action and therefore the prior arguments are considered moot. Therefore, the Office's respectfully 
Applicant Remarks:
The cited art does not teach or suggest that a vehicle could make changes to an approach vector while in motion toward an established approach vector. Wang teaches that once a spreading path (or set of spreading paths) is determined, the vehicle traverses the spreading path(s), then determines whether additional spreading is needed. (See, e.g., Wang at [0060]; 
¶ [0100]-[0106]). Friend similarly teaches that motion paths for a rope shovel or other implement are determined prior to moving the implement; after completing a motion path, changes can be made to account for effects such as adding material to the bed of a truck. As best understood, neither reference teaches or suggests the capability of changing a planned motion path while the path is being traversed. Accordingly, even in combination, the cited references do not establish prima facie obviousness as to any of the independent claims. 
For at least this reason, claims 1, 8, and 16 are patentable over the cited art. Claims 2-7, 9-15, and 17-20 depend from claims 1, 8, or 16 and derive patentability therefrom as well as from additional features recited therein.

However, the Office respectfully disagrees. Friend et al. (US2017/0073925) discloses the limitation “while executing the visual servo control loop, dynamically reevaluating the approach vector based on additional sensor data acquired during execution of the visual servo control loop” in ¶ [0086] as stated below in the Final Office Action. Therefore, the Office respectfully disagrees that claims 1, 8, and 16 are patentable.
	
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2020/0293059), hereinafter, Wang, in further view of Friend et al. (US2017/0073925), hereinafter, Friend.
Regarding claim 1:
While Wang discloses:
receiving, at a control system of the autonomous vehicle, an instruction to move material from a source location to a destination location, wherein moving all of the material requires a plurality of iterations of a transfer operation; (see at least [0060])
identifying, by the control system of the autonomous vehicle, the source location within an image provided by sensors of the autonomous vehicle; (see at least [0035])
for each iteration of the transfer operation: determining, by the control system of the autonomous vehicle, an approach vector for picking up a portion of the material, wherein the approach vector is different for different iterations; (see at least [0052], [0060], and [0100])
performing additional iterations of the transfer operation until all of the material has been moved; (see at least [0060])
Wang does not specifically state point-to-point autonomous control however, Friend teaches:
A method for controlling an autonomous vehicle, the method comprising; (see at least [0008])
determining, by the control system of the autonomous vehicle, a current location of the autonomous vehicle relative to the approach vector;
executing, by the control system of the autonomous vehicle, a visual servo control loop to move the autonomous vehicle from the current location to the approach vector; (see at least [0060])
while executing the visual servo control loop, dynamically reevaluating the approach vector based on additional sensor data acquired during execution of the visual servo control loop; (see at least [0086])
after reaching the approach vector, operating, by the control system of the autonomous vehicle, the autonomous vehicle to pick up a portion of the material; executing, by the control system of the autonomous vehicle, the visual servo control loop to move the autonomous vehicle to the destination location; and after reaching the destination location, operating, by the control system of the autonomous vehicle, the autonomous vehicle to release the portion of the material; (see at least [0007]-[0009])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Friend into the invention of Wang to not only include the iterative process and identification capability as Wang discloses but also include point-to-point autonomous control as taught by Friend, with a motivation to improve efficient control by being able to take in additional information and make dynamic changes with vehicle control. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8:
Wang 
A control system for an autonomous vehicle, the control system comprising; (see at least [0039])
a set of sensors to collect sensor data from an environment around an autonomous vehicle; (see at least [0033])
a processor coupled to the set of sensors and configured to; (see at least [0038] and [0078])
With respect to the remainder of claim 8 all limitations excluding the claim limitation(s) listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 8 does not teach or define any other new limitations beyond those recited in the method claim 1 apart from the above excluded limitation(s), therefore, claim 8 is also rejected over the same rationale as claim 1 and the additional addressed limitation(s).
Regarding claim 16:
Wang discloses:
A computer-readable storage medium having stored therein program instructions that, when executed by a processor in a control system for an autonomous vehicle, cause the processor to perform a method comprising; (see at least [0078])
With respect to the remainder of claim 16 all limitations excluding the claim limitation(s) listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 16 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitation(s), therefore, claim 16 is also rejected over the same rationale as claim 1 and the additional addressed limitation(s).
Regarding claim 2:
Wang discloses:
wherein the material is arranged in a pile; (see at least [0050] and Figure 4)
Regarding claim 3:
Wang discloses:
wherein the approach vector is determined based on a shape of the pile; (see at least [0075])
Regarding claims 11 and 17:
With respect to claims 11 and 17, all limitations have been analyzed in view of the methods of claims 2 and 3 and it has been determined that claims 11 and 17 do not teach or define any other new limitations beyond those recited in the method of claims 2 and 3 therefore, claims 11 and 17 are also rejected over the same rationale as claims 2 and 3.
Regarding claim 4:
Wang discloses:
The method of claim 2 wherein determining the approach vector includes: generating a three-dimensional (3D) model of the pile based on sensor data; identifying one or more candidate locations based on the 3D model; selecting a preferred location from among the candidate locations based on ease of approach; (see at least [0035])
determining an approach vector that enables the autonomous vehicle to pick up material at the candidate location; (see at least [0075])
Regarding claims 12 and 18:
With respect to claims 12 and 18, all limitations have been analyzed in view of the method of claim 4 and it has been determined that claims 12 and 18 do not teach or define any other new limitations beyond those recited in the method of claim 4 therefore, claims 12 and 18 are also rejected over the same rationale as claim 4.
Regarding claim 5:
Wang 
wherein the 3D model is a mesh model and wherein the one or more candidate locations are identified as one or more locations having a highest density of vertices in the mesh model; (see at least [0035] and [0046]) 
This claim has been amended but rejection still stands
Regarding claim 13:
With respect to claim 13, all limitations have been analyzed in view of the method of claim 5 and it has been determined that claim 13 does not teach or define any other new limitations beyond those recited in the method of claim 5 therefore, claim 13 is also rejected over the same rationale as claim 5.
Regarding claim 6:
Wang discloses:
wherein the visual servo control loop is based on a comparison of real-time image data from the sensors of the autonomous vehicle to a target image associated with the approach vector; (see at least [0082] and [0083])
Regarding claims 14 and 19:
With respect to claims 14 and 19, all limitations have been analyzed in view of the method of claim 6 and it has been determined that claims 14 and 19 do not teach or define any other new limitations beyond those recited in the method of claim 6 therefore, claims 14 and 19 are also rejected over the same rationale as claim 6.
Regarding claim 7:
Wang discloses:
wherein the visual servo control loop selects a control command for the autonomous vehicle based on a reinforcement learning model that is independent of a kinematic model of the autonomous vehicle; (see at least [0051])
Regarding claims 15 and 20:
With respect to claims 15 and 20, all limitations have been analyzed in view of the method of claim 7 and it has been determined that claims 15 and 20 do not teach or define any other new limitations beyond those recited in the method of claim 7 therefore, claims 15 and 20 are also rejected over the same rationale as claim 7.
Regarding claim 9:
Wang discloses:
wherein the set of sensors includes at least two cameras arranged to provide a stereo view of an area around the autonomous vehicle; (see at least [0034])
Regarding claim 10:
Wang discloses:
wherein the set of sensors includes at least one camera and a LIDAR subsystem arranged to provide a view of an area around the autonomous vehicle; (see at least [0034])
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Anderson (US8195342) discloses of a system for robotic control of a vehicle with a distributed knowledge base.
Li et al. (US20210012163) discloses of a process that generates operation patterns or arrangement patterns for a construction machine.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669